*858ORDER OF DISBARMENT
¶ 1. The Mississippi Bar has filed a formal complaint, pursuant to Rule 6 of the Rules of Discipline for the Bar, seeking disbarment of attorney William S. Boyd, III, who pled guilty to one count of embezzlement against a bankruptcy estate in violation of 18 U.S.C. § 158 in the United States District Court for the Southern District of Mississippi. Upon acceptance of Boyd’s guilty plea in cause no. l:03er5GRo-001, the federal district court sentenced Boyd to serve a term of 26 months in the custody of the United States Bureau of Prisons. As a special condition of Boyd’s supervision, he was required to “surrender his license to practice law and not reapply for admission to the practice of law without the express permission of the United States District Court.” He was further ordered to pay restitution in the amount of $395,000.
I.
¶ 2. The Bar, on its own initiative, filed the present Formal Complaint against Boyd on February 11, 2004, in which it asked that Boyd be disbarred based on the 2003 guilty plea and 2004 felony conviction. Boyd executed an acknowledgment of receipt of the summons and formal complaint on February 19, 2004; however, Boyd did not file a response to the complaint.
II.
¶ 3. Rule 6(a) of the Mississippi Rules of Discipline states that if an attorney enters the plea of guilty to any felony, the judgment “shall be conclusive evidence” of that attorney’s guilt. Boyd pled guilty to one count of embezzlement against a bankruptcy estate. The Complaint Counsel has forwarded to this Court a certified copy of the judgment. This constitutes conclusive evidence of Boyd’s guilt as required by Rule 6(a).
¶ 4. Rule 6(d) states that once all appeals have been concluded in the cause without reversal, it is the duty of Complaint Counsel to make such certification to this Court, which shall then enter an order of disbarment. No further proceedings have been filed in United States District Court for the Southern District of Mississippi Case No. l:03cr5GRo-001. Therefore, Boyd’s criminal conviction is now final. Rule 6(d) requires that this Court enter an order disbarring Boyd.
¶ 5. IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED as follows:
¶ 6. William S. Boyd, III, should be, and is hereby, DISBARRED.
¶ 7. This order shall constitute notice of disbarment in this cause.
¶ 8. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this order to the Circuit Court Judges and Chancellors in and for Jones and Harrison Counties, Mississippi, and the Senior Judges of such courts shall enter this order upon the minutes of their respective courts.
¶ 9. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this order to the Clerks of *859the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
¶ 10. Costs of the formal complaint should be and are hereby assessed against William S. Boyd, III.
¶11. SO ORDERED.
/s/ George C. Carlson, Jr. George C. Carlson, Jr., Justice
DIAZ, J., NOT PARTICIPATING.